Citation Nr: 0028702	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic left 
ankle condition. 

2.  Entitlement to service connection for a chronic left 
shoulder condition.

3.  Entitlement to service connection for chronic low back 
pain.

4.  Entitlement to service connection for a chronic right 
knee condition.

5.  Entitlement to service connection for a chronic groin 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1986 to May 1988.  
There is some indication that he may have had additional 
unspecified service.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah. 


REMAND

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  (West 1991).  See also 38 U.S.C.A. § 101 (22), 
(23). 

Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
as well as federalized active duty for training by members of 
the National Guard under title 32 is qualifying service for 
VA disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999). 

The term "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1999).  "Service 
connected" means that a disability was incurred or aggravated 
in line of duty in the active military, naval, or air 
service. 38 C.F.R. § 3.1(k).  "Active military, naval, or air 
service" means active duty, to include any period of 
qualifying active duty for training, during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and for any period of 
inactive duty training during which the individual was 
disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).

A 8 December, 1988 memorandum of record reflects that the 
veteran was a civilian employee of the Utah National Guard 
prior to his separation from that position that same month.  
In denying the veteran's claims for service connection the RO 
observed that employment as a technician is not considered 
active duty service because a technician is a civilian 
employee of the state.  

However, an October 1998 memorandum, which refers to the 
veteran by his military rank, addresses the veteran's fitness 
for retention in the military, and a 3 December memorandum 
reflects that the veteran was "discharged from the Army 
National Guard and as a Reserve of the Army."  Furthermore, 
an December 1998 memorandum from the veteran's acting 
commander reflects that the veteran experienced a possible 
kidney infection and attempted to secure treatment during 
what was characterized as an April 1998 drill.  This latter 
evidence suggests that the appellant was a drilling reservist 
in the National Guard.  Certainly, it is possible to be both 
a civilian employee of the National Guard and a reserve 
member of the National Guard during the same time frame.  

The RO's development does not appear to have included 
attempts to secure documentation of the appellant's drills 
within the National Guard.  In order to clarify the dates and 
nature of any drills performed within the reserves, 
development should include securing records of the 
appellant's drills (inactive duty training) and any periods 
of active duty for training that he may have had.  Any 
additional service medical records that may be available must 
also be secured as part of the VA's obligation to assist the 
veteran in completing his application for benefits.  38 
U.S.C.A. § 5103(a); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); Robinette v. Brown, 8 Vet. App. 69 (1995).  


Therefore, this case is REMANDED for the following additional 
development:

The RO should contact the appropriate 
sources in order to determine all of the 
appellant's periods of service in the 
National Guard, to include the dates of 
any drills performed (inactive duty 
training) and any active duty for 
training that he may have had with the 
National Guard.  The RO should secure and 
associate with the claims file any 
additional service personnel and medical 
records that may be available. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If any of the benefits sought are not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




